DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 and 01/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 as being directed to a non-statutory subject matter. Claims 15-20 recites “A computer-readable medium that stores a set of instructions which when executed perform a method comprising”.  The broadest reasonable interpretation of a claim drawn to a computer program product and computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se and software per se in view of the ordinary and customary meaning of computer program product and computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, specification (paragraph per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating SubjectMatterEligibilityUnder35U.S.C.§101,Aug.24,2009;    
A claim drawn to such a machine readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se or software per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

1.	Claim(s) 1-3, 6-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Handte et al. WO 2018/046271 herein after Handte. 
Regarding claim 1, Handte disclose a method comprising: determining, by a computing device, a plurality of Time-of-Flight (ToF) values between a first service end point and a second service end point (see fig. 2A, 2B, 20 para. 20, 22, 72, scenario shown in Fig. 2A provide correct information on ToF and sector angle, whereas the scenario shown In Fig. 2B will provide incorrect information. Consequently, the ToF is estimated too long, i.e. the distance between both communication devices A and B is estimated too large and the sector angle is wrong as well), each one of the plurality of ToF values being derived from packets transmitted via different beamforming vector patterns at the first service end point and the second service end point (see para. 72, beamformed transmissions and determining multiple time of flight measurements for these transmissions), determining a (see para. 72, determining a line of sight path corresponding to the minimum time of flight), and determining a distance between the first service end point and the second service end point based on the minimum ToF value (see para. 20 positioning of the devices including the distance).
Regarding claim 2, Handte disclose further comprising determining a location of at least one of the first service end point and the second service end point based on the determined distance (see fig. 1, para. 17, the direction of a beam hok.is angular information, which gives the direction of the device location. As shown in Fig. 1, both timing and angular information can be readily used to determine the position of a communication device B relative to a communication device A).
Regarding claim 3, Handte disclose wherein determining the plurality of ToF values comprises determining the plurality of ToF values in response to determining that a Non-Line-of-Sight (NLOS) condition exists between the first service end point and the second service end point (see para. 21, 22, Fig. 2B are often referred to as a near NLOS (n-NLOS) condition, where the channel consists of a weak LOS and strong NLOS Components).
Regarding claim 6, Handte disclose wherein the different beamforming vector patterns are chosen at random (see para. 21-23, 72, Fig. 3 shows a diagram illustrating the difference between beamforming maximizing channel capacity and beamforming for LOS detection according to the present disclosure. Briefly summarized, as shown in Fig. 3, the NLOS path P1 may be used for (regular) communication, Le. Data sector selection, and the LOS path P2 may be used for positioning, Le. Positioning sector selection).
Regarding claim 7, Handte disclose wherein the first service end point comprises a first Access Point (AP) and the second service end point comprises a second AP (see fig. 1, communication devices A and B).
Regarding claims 8 and 15, the rejection is the same as claim 1.
Regarding claim 9 and 16, the rejection is the same as claim 2.
Regarding claim 10 and 17, the rejection is the same as claim 3.
Regarding claim 13 and 19, the rejection is the same as claim 6.
Regarding claim 14 and 20, the rejection is the same as claim 7.
Regarding claims 8, Handte further disclose a system comprising: a memory storage; and a processing unit coupled to the memory storage, wherein the processing unit is operative to (see fig. 8 para. 45, A memory 14, 24 in one or both devices; para. 23, baseband processing unit 101).
Regarding claims 15, Handte further disclose a system comprising: a memory storage; and a processing unit coupled to the memory storage, wherein the processing unit is operative to (see para. 95, a non-transitory machine-readable medium carrying such software, such as an optical disk, a magnetic disk, semiconductor memory or the l!ke, is also considered to represent an embodiment of the present disclosure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 4-5, 11-12 and 18 are rejected under U.S.C. 103 as being unpatentable over Handte in view of applicant disclosed non patent literature Jens et al. “NLOS detection algorith1ns for Ultra Wideband localization” herein after Jens.
Regarding claim 4, Handte disclose all the subject matter but fails to explicitly mention wherein determining that the NLOS condition exists comprises: performing multiple ToF exchanges with different but similar beamforming vector patterns; and-17-Attorney Docket No.: 60374.1667US01/1021409-US.01 determining that the NLOS condition exists when a variance of results of the multiple ToF exchanges is greater than a predetermined value. However, Jens from a similar field of endeavor discloses wherein determining that the NLOS condition exists comprises: performing multiple ToF exchanges with different but similar beamforming vector patterns; and-17-Attorney Docket No.: 60374.1667US01/1021409-US.01 determining that the NLOS condition exists when a variance of results of the multiple ToF exchanges is greater than a predetermined value (see section III, Part A, using the variance of ranging estimates which are identical to ToF estimates and a threshold to determine a NLOS condition). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Jens’s NLOS detection algorithms scheme into Handte RF-based communication and position determination scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve robust and accurate indoor localization (see section VI, conclusion).
Regarding claim 5, Handte disclose all the subject matter but fails to explicitly mention wherein the predetermined value comprises 10 meters or greater. However, Jens from a similar field of endeavor discloses wherein the predetermined value comprises 10 meters or greater (see section III, Part A, the threshold is extended to depend on the typically known maximal velocity of the object; the threshold only works properly when a moderate pair of update interval and maximal velocity can be assured and increase to a level when both update interval and maximal velocity get too large). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Jens’s NLOS detection algorithms scheme into Handte RF-based communication and position determination scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve robust and accurate indoor localization (see section VI, conclusion).
Regarding claim 11 and 18, the rejection is the same as claim 4.
Regarding claim 12, the rejection is the same as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463